Citation Nr: 1410364	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  05-36 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability. 

2. Entitlement to an initial rating, in excess of 10 percent, for service-connected right foot calcaneal contusion. 

3. Entitlement to an increase rating, in excess of 10 percent, for service-connected low back strain. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

With regard to the Veteran's claim pertaining to a right foot disorder and a gastrointestinal disorder, in his April 2009 substantive appeal, the Veteran requested that he appear and testify before a Travel Board hearing. However, in December 2009, the Veteran withdrew that request.

In a September 2010 decision, the Board, in pertinent part, denied the Veteran's claims of entitlement to an initial compensable evaluation for service-connected right foot disability and entitlement to an evaluation in excess of 10 percent for service-connected low back disability. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court). In a Memorandum Decision dated June 1, 2012, the Court vacated the Board's decision on these issues and remanded the matter for readjudication. As a result, these issues were remanded in by the Board in March 2013 for new examinations and now return for appellate review.

The September 2010 Board decision also remanded the claims for entitlement to service connection for sleep apnea, hypertension, and a gastrointestinal disorder for further development. The issues of entitlement to service connection for sleep apnea and hypertension were granted in a September 2013 rating decision. The issue of entitlement to service connection for a gastrointestinal disorder was denied and now returns for appellate review. 

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal. These records include VA outpatient treatment reports from May 2011 to December 2013. These records are essentially redundant of records available in the claims file.
FINDINGS OF FACT

1. The Veteran does not have a gastrointestinal disorder that is causally or etiologically related to his military service. 

2. The Veteran's calcaneal contusion of the right foot produces mild symptoms and does not cause limitation of motion of the feet.

3. The Veteran's low back strain is manifested by forward flexion limited to, at worst, 90 degrees, and combined range of motion at worst, limited to 220 degrees, with no evidence of muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no incapacitating episodes are shown.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a gastrointestinal disorder are not met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The criteria for an initial rating, in excess of 10 percent, for calcaneal contusion of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5283 (2013).

3. The criteria for an increased rating in excess of 10 percent for a low back strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A January 2009 letter explained the evidence necessary to substantiate a claim for service connection with regard to the issue of a gastrointestinal disorder. The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudications of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In March 2008 and January 2009, the RO provided VCAA notice with regard to the Veteran's lumbar spine disability and right foot disabilities. Both letters were sent prior to the initial adjudications of the claims. In cases like these, where service connection has been granted and a disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).

The current appeals for these issues are a result of a notice of disagreement with the rating assigned, and there is no further duty to notify under VCAA. See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private medical records, multiple lay statements, and multiple VA examination reports.

In the March 2013 remand the Board requested that the AMC afford the Veteran new VA examinations. The VA examinations to include opinions with regard to etiology and severity where appropriate were obtained and the Board's remand instructions have been completed. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The Veteran was provided with various VA examinations. The reports of the examinations collectively reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria. See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The examinations are adequate for rating purposes. See 38 C.F.R. § 4.2 (2013).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. Essentially, all available evidence that could substantiate the claims has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.

Merits of the Claims

Service Connection for Gastrointestinal Disorder

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007). Although the Veteran has been diagnosed with a gastrointestinal disorder, the preponderance of the evidence is against a finding that it is related to service and the claim will be denied.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). As a gastrointestinal disorder is not a chronic disease under § 3.309(a), the Court finds as a matter of law that continuity of symptomatology may not serve in lieu of medical nexus. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).


The Veteran was afforded a VA examination in December 2010. The VA examiner reviewed the claims file and noted in-service complaints of abdominal pain and vomiting, as well as diagnoses of gastroenteritis and diarrhea. Upon physical examination the VA examiner found that the Veteran did not have a current gastrointestinal disorder and it was therefore less likely than not that any current disorder was related to his gastroenteritis, abdominal pain, vomiting, and diarrhea. The examiner also noted an August 2010 VA treatment note stating that he had normal renal function with normal urinalysis. However, the examiner failed to note that the August 2010 VA treatment note diagnosed "gi bleeding and abdominal pain of unknown source." The examiner provided no other explanation or clarification as to the negative opinion. Therefore, the issue was remanded for another examination. 

The Veteran was afforded another VA examination in May 2013. The examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD). The Veteran stated that he was initially diagnosed with GERD during active duty service and that he had an endoscopy while in service. The examiner reviewed the records and failed to find any evidence of the Veteran having an endoscopy during his active duty service. He only noted scattered reports of isolated bouts of diarrhea and viral gastroenteritis. Therefore, despite the Veteran's claims, the examiner found that there was no evidence that his GERD began during service or was related to any incidence of service. 

An additional opinion was provided in October 2013 which addressed the Veteran's claims of abdominal pain including a bloated feeling in his abdomen every morning. He stated he experienced belching and flatulence throughout the day. He was diagnosed with air swallowing secondary to the use of a CPAP machine. The examiner determined that it is less likely than not that the Veteran's current bloating was secondary to any intestinal disorder in service as any current condition of bloating was due to the use of the CPAP and not a disorder of the intestines. 

Lay testimony can be competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). As a lay person, the Veteran is not competent to provide evidence as to complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, his opinion is not competent with regard to an assessment as to etiology, and his statements as to a nexus are outweighed by the probative medical evidence of record which does not relate any gastrointestinal disorder to any incident of military service. 

The May 2013 and October 2013 opinions regarding abdominal pain are the most probative medical evidence addressing the etiology of the Veteran's disorder, because they are factually informed, medically based and responsive to this inquiry. The examiners provided full and complete rationale for the opinions. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). As the VA examiners' opinions are based upon an evaluation of the Veteran and review of the claims folder, they have the most probative weight regarding the etiology of the Veteran's disorder. 

Most critically, the Veteran's essential contention of a nexus between in-service events and any current diagnosis of a gastrointestinal disorder have been fully investigated as mandated by the Court's decision in Jandreau. The evidence against the claim is more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for a gastrointestinal disorder must be denied.

Increased Rating Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

In cases in which the Veteran has appealed the initial rating given at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating, referred to as "staged" ratings, from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet.App. 119, 126-7 (1999).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. There is nothing in the record indicating that the current evidence is not adequate for rating purposes. This case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disabilities at issue.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, VA must consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed. See 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45. 

Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

Right Foot Calcaneal Contusion

Musculoskeletal disabilities of the foot are rated under Diagnostic Codes 5276 to 5284 (38 C.F.R. § 4.71a). The Veteran's right foot condition is currently rated under Diagnostic Code 5099-5284, which governs foot injuries other than those specifically noted in the rating code. The Veteran was granted service connection and assigned a noncompensable rating in an August 2009 rating decision. The Veteran was subsequently granted an increased rating during the course of the appeal that was granted retroactive to the effective date of service connection. The Veteran is currently rated as 10 percent disabling, effective from January 13, 2009. 

When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27 (2013). For example, Diagnostic Code 5099 is used to identify unlisted diseases of the musculoskeletal system. Additionally, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With diseases, preference is to be given to the number assigned to the disease itself. If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2013). The hyphenated diagnostic code in this case therefore indicates that an unlisted disorder under Diagnostic Code 5099 is the service-connected disorder and that the disorder at issue is being rated under Diagnostic Code 5284.

Diagnostic Code 5284 governs other foot injuries and provides a 10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a 30 percent rating for severe disability.

The words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The matter was in part remanded by the Court in part to consider whether the Veteran had pes planus, based on several service treatment records - in April 1997, the Veteran complained of right foot pain and in April 1999 the Veteran endorsed then having , or ever having had "foot trouble" during his separation physical examination. The separation physical clinical examiner noted "moderate" pes planus.   

The Veteran was afforded a VA examination in June 2009. He was diagnosed with right calcaneal spur in service and at the time of examination had complaints of pain in the heel area when at rest, when standing, and when walking. He reported no weakness, swelling, or fatigability. He reported no flare-ups. He did not use corrective shoes, inserts, or braces for his right heel problem. He reported no effect on his daily activities or occupation. His only functional limitation was with instantaneous pain when standing and walking. Upon physical examination he exhibited a normal gait, with no pain, but tenderness diffusely about the calcaneus on the plantar aspect and near the insertion of the Achilles tendon. He had no ulcerations, edema, callosities, instability or abnormal wear patterns of the shoes. The Veteran was diagnosed with right calcaneal contusion. However, the examiner noted that pes planus was "not an issue."

The Veteran was again afforded a VA examination in May 2013. The Veteran reported pain that was accentuated upon use and extreme tenderness of the plantar surface of one or both feet that is not improved by orthopedic shoes or appliances. It was noted that the Veteran did not use assistive devices. There was no evidence of degenerative or traumatic arthritis. The examiner noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot. The Veteran reported having dealt with heel spurs for many years. 

Upon examination there was palpable tenderness of both heels along the proximal plantar surfaces. It was noted that the functional impact of the Veteran's right foot/heel pain with regard to work was that it would limit his ability to perform prolonged walking and standing without discomfort. The examiner reviewed x-rays and the Veteran's medical records and noted only tiny calcaneal spurs bilaterally, but no arthritis. He determined that the Veteran's condition was symptomatic but relatively mild in nature. The examiner also determined that the Veteran did not have pes planus. 

The Veteran is competent to report lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). However, the Veteran's lay assertions of increased pain and loss of function are essentially contradicted by the medical findings after clinical evaluation. The Veteran's allegations, as investigated by competent medical authority, do not support an increased rating for the service-connected residuals of a fracture of the tarsal and metatarsal bones of the right foot. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013). 

The preponderance of the probative evidence is against the claim. Firstly, although the Veteran was assessed as having pes planus on separation from active duty, two VA examinations have found that he does not presently have the disorder. The Veteran's right foot disability is not noted to be moderately severe, or severe and does not exhibit objective evidence of marked deformity, edema, instability or weakness. There is also no evidence that the Veteran had degenerative arthritis in his right foot. There was no indication that his right foot exhibited the criteria necessary to be assigned a higher 20 percent rating. The Veteran's calcaneal contusion of the right foot presented consistently with palpable tenderness of both heels along the proximal plantar surfaces, indicative of no more than a 10 percent rating for no more than a moderate disability. Indeed, the May 2013 VA examiner noted that the Veteran's disability was "symptomatic but relatively mild in nature." A rating in excess of 10 percent is not therefore warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the foot. Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application because there is no evidence of flat foot, pes planus (Diagnostic Code 5276) weak foot (Diagnostic Code 5277), pes cavus, claw foot (Diagnostic Code 5278), metatarsalgia, anterior/Morton's disease (Diagnostic Code 4279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of calcaneal contusion of the right foot is inadequate. A comparison between the level of severity and symptomatology of the Veteran's service-connected disability, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. The Veteran's right foot disability is manifested by palpable tenderness of both heels along the proximal plantar surfaces indicating at most a moderate disability. This impairment is contemplated by the 10 percent rating assigned under Diagnostic Code 5284.

Even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating. The Veteran reported no hospitalizations or surgeries. He also did not note any foot disability that would affect his ability to do his job. He was found to have no occupational impairment as a result of his feet. Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein. What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disabilities contemplated in the Schedule impractical or inadequate. Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered; but the record does not show the Veteran has been rendered unemployable as a result of his right foot disability, nor does he contend that it renders him unemployable. Therefore, there is no inferred TDIU claim in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this instance, the benefit of the doubt doctrine, however, is not applicable with regard to the Veteran's claim at any time during the appeal period as the preponderance of the evidence is against a rating in excess of that currently assigned.

Low Back Strain

The Veteran is currently rated as 10 percent disabled under Diagnostic Code 5237, for his service-connected low back strain.  

Diagnostic Codes 5237 through 5243 are applicable to the spine. Of particular interest in this instance is Diagnostic Code 5237 which governs ratings of lumbosacral or cervical strain. The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, a summary of which is as follows:

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See Id. at Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. See Id. at Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees. See Id. at Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See Id. at Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments. See Id. at Note (6).

Additionally, Diagnostic Code 5243 governs ratings of intervertebral disc syndrome, either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation. A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months. A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Veteran was afforded a VA examination in April 2008. He reported lower back pain when bending, moving objects, and lifting things. He stated that both lower extremities had lateral numbness to the feet. He noted no bowel or bladder incontinence or specific weakness in lower extremities. He further noted no flare up periods, no use of braces or assistive devices. He estimated that he missed 3-4 days of work in the prior year, but had no incapacitating episodes. Upon physical examination he exhibited a normal gait, some tenderness in the right lower lumbar paraspinous musculature near the buttocks, but no spasm. He further exhibited forward flexion to 90 degrees with pain starting at 90 degrees; extension to 30 degrees with pain beginning at 30 degrees; right and left lateral rotation to 30 degrees; right and left lateral flexion to 20 degrees with pain on the right at 20 degrees. Straight leg raising was negative. He had normal motor strength, and intact sensation. Upon repetitive use there was increased pain, but with no further loss of motion. There was no effect of incoordination, fatigue, weakness, or lack of endurance on spine function. He was diagnosed with myofascial lumbar syndrome.

The Veteran was again afforded a VA examination in March 2010. There were no muscle spasms or postural abnormality. Range of motion included forward flexion from 0 to 90 degrees, backward extension from 0 to 30 degrees, lateral bending from 0 to 30 degrees to each side, and bilateral rotation from 0 to 30 degrees. Straight leg raising was negative bilaterally. There was no additional loss of motion on repetitive use. There were normal x-rays. The diagnosis was of a normal thoracolumbar spine. 

As noted by the Court, the March 2010 VA examination failed to test the Veteran's range of motion in both weight-bearing and nonweight-bearing positions. The Court found that the examination was ambiguous as to whether range of motion was tested standing or under weight-bearing conditions. The examiner stated "[H]e stands erect, stands well balanced with knees locked...[f]orward flexion is 0-90 degrees when sitting, in extension is 0-30 degrees...left and right lateral flexion is 0-30 degrees; left and right collateral rotation is 0-30 degrees...[g]ood resistive strength of the quadriceps." (emphasis added). It was unclear from the examiner's statements as to whether the Veteran's range of motion was tested while standing or under weight-bearing conditions. 

A remand was required to provide another examination that addressed the Veteran's range of motion under both conditions. In May 2013, the Veteran was diagnosed with lumbar strain. Upon physical examination he exhibited forward flexion to 90 degrees, extension to 30 degrees with painful motion beginning at 20 degrees, right and left lateral flexion to 30 degrees with pain beginning at 20 degrees, and right and left lateral rotation to 30 degrees with pain beginning at 20 degrees. After repetitive use testing the Veteran did not exhibit any additional loss of range of motion. Additional functional loss included pain on movement. The Veteran also had localized tenderness and pain on palpation. Muscle strength testing was normal, reflexes were normal and sensory examination was normal. Straight leg raising test was negative. There was evidence of radiculopathy, but the Veteran is separately service-connected for this disability. The Veteran did not have intervertebral disc syndrome. The Veteran did not use any assistive devices and there was no evidence of arthritis on x-ray. 

The preponderance of the evidence is against a finding that the spine disability should be rated higher than the currently assigned 10 percent rating. The Veteran has forward flexion to 90 degrees and combined range of motion of 220 degrees at worst. The next higher rating of 20 percent would require forward flexion greater than 30 degrees, but not greater than 60 degrees, or a combined range of not greater than 120 degrees. There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. As such, the Veteran is not entitled to an increased rating in excess of 10 percent for his low back strain. See 38 C.F.R. §4.71a, Diagnostic Code 5237.

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, there is no basis upon which to assign a rating higher than 10 percent. The competent evidence fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes, other than the codes already considered herein. 

The Board has considered the Veteran's statements regarding the severity of his lumbar spine disability. However, and as explained above, the clinical findings reported on examination are more probative than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of her service-connected low back disability. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board). Furthermore, the Veteran's subjective report has been investigated in the light of the Rating Schedule and the preponderance of all the relevant evidence is against the claim. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).

Extraschedular basis referral, under the law discussed above, is not warranted. The evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back strain is inadequate. A comparison between the level of severity and symptomatology of the Veteran's service-connected disability, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. The Veteran's low back disability is manifested by pain after activity and some tenderness to palpation. This impairment is contemplated by the 10 percent rating assigned under Diagnostic Code 5237. Further and as noted above, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered; but the record does not show the Veteran has been rendered unemployable as a result of his low back disability, nor does he contend that it renders him unemployable. Therefore, there is no inferred TDIU claim in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this instance, the benefit of the doubt doctrine, however, is not applicable with regard to the Veteran's claim at any time during the appeal period as the preponderance of the evidence is against a rating in excess of that currently assigned.

ORDER

Service connection for a gastrointestinal disability is denied.

An initial rating, in excess of 10 percent, for service-connected right foot calcaneal contusion is denied.

An increased rating, in excess of 10 percent, for service-connected low back strain is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


